Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The disclosure is objected to because of the following informalities: 
[0028] “endoscope head 3” should be “endoscope head 5” for consistency.
[0038] “latching element 18” should be “latching element 19” for consistency.
[0038] “longitudinal slit 17” should be “longitudinal slit 18” for consistency.  
Appropriate correction is required.

Drawings
The drawings are objected to because on page 3/4 of the drawing under Fig.6 shows two different perspective of the endoscope head and both being labeled as Fig.6 (should be for example: Fig.6 (a), Fig.6 (b).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 a recites the limitation “the distal end of the shaft” in line 2-3, "the proximal end" in line 6, “the proximal end of the shaft” in line 6-7, “the proximal end of the Bowden wire” in line 7.  
Claim 7 recites “the proximal end of the endoscope head” in line 2, “the distal end of the shaft” in line 4.
Claim 8 recites “the latching element” and “the distal end of the shaft” in line 2, “the distal direction” in line 3. 
There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “in order to form the clamping connection…the clamping slit of the endoscope head is formed”. It is unclear if claim 7 is positively reciting the structural elements or merely reciting a potential process for forming those elements 
	Depending claims inherit those defects.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-8, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wimmer (US Patent 6699183B1).
Regarding claim 6, Regarding claim 1, Wimmer teaches an endoscope with a shaft (Col.6 line 12-13, 40), in which at least one working channel is arranged (Col.3 line51-56), and with an endoscope head (head portion that includes support device 39 Fig.7) arranged at a distal end of the shaft (shown in Fig. 6 and 7, Col.9, line 18-46), 
wherein a deflection lever (Albarran lever 41, Fig.7, Col.6 line 30,) is arranged in the endoscope head (Fig.7) and is adjustable between a non-deflected starting (deflected and non-deflected positions shown in Fig.1 and Fig.2), and
wherein the deflection lever (41) is adjustable via a Bowden wire (Col. 1 line 12-16, traction wire 13 of a Bowden wire device, Col.6 line 24-32), a proximal end of which is mounted via a collet (Fig.8, Col.10 line 24-31, collet seen in annotated Fig.8 below) on a control handle (seen in annotated Fig.2 below) arranged at the proximal end of the shaft,
wherein the collet (seen in annotated Fig.8 below) fixing the proximal end of the Bowden wire (13) is arranged on a slide (slide 55, Fig.8, Col.10 line 8-14) that is movable (Col.10 line 13-14) proximally out of a housing (slide 55 movable proximally out of housing as seen in annotated Fig.8 below) of the control handle,
which slide (55) is coupled to the control handle via a rod (rod/lever 11, Fig. 8-9, Col 10 line 1-8), wherein the endoscope head can be coupled to the distal end of the shaft via a clamping connection (endoscope head (the head portion including supporting device 37) is engaged with the distal end of the shaft via engagement element 53 and peg 49 Fig.6, 7).

    PNG
    media_image1.png
    251
    355
    media_image1.png
    Greyscale

Annotated Fig.2

    PNG
    media_image2.png
    538
    724
    media_image2.png
    Greyscale

Annotated Fig.8

Regarding claim 7, Wimmer teaches wherein a clamping slit is form in a proximal end of the endoscope head (engagement element 53 on endoscope head Fig.7) forming a connection, and a latching element that is insertable into the clamping slit of the endoscope head (peg 49 Fig.7 Col.9 line 21-46) at the distal end of the shaft.
Regarding claim 8, Wimmer teaches wherein a latching element at the distal end of the shaft is designed as a latching lug (peg 49 Fig.7) that continues the shaft in a distal direction (projecting towards a distal direction Fig.7).
Regarding claim 10, Wimmer teaches wherein the slide (55) can be coupled to the rod (11) via a clamping connection (screw 77 Fig.11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wimmer in view of Viebach (US Patent Application Publication No.2016/0316997 A1).
Wimmer teaches limitations stated above, however, does not explicitly teaches the endoscope head is made of plastic material.
Viebach in the art of medical imaging device, disclose an endoscope having an endoscope head 11 Fig.1A-C, and that the endoscope head can be made out of plastic material such as organic polymeric material is well known in the art [0047]. 
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to use plastic material such as organic polymeric to manufacture endoscope head [0047 Viebach], such as that taught by Viebach, with there being no unexpected result in substituting the material of Wimmer with the plastic material of Viebach.

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure: all references cited on the attached PTO-892 Notice of
References Cited excluding the above relied upon references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546.  The examiner can normally be reached on Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MINQIAO HUANG/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795